DAUKSCH, Judge.
We affirm the judgment in this case in all respects except the award of attorney’s fees. That award was not properly done in accordance with Florida Patients Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). The trial judge heard from two lawyers who gave opinions as to their estimate of the value of the attorney’s services and the judge entered an order making an award higher than the lowest and lower than the highest. That’s the way it was done in the old days. Now it must be done in accordance with Rowe, by having a complete evidentiary hearing and entering an order with specific findings. See also City of Orlando v. Kensington Ltd., 580 So.2d 830 (Fla. 5th DCA 1991); Old Southern Life Ins. Co. v. Kirby, 563 So.2d 706 (Fla. 5th DCA 1990); Devex v. Liberty Federal Savings & Loan Assoc., 551 So.2d 606 (Fla. 5th DCA 1989); Travelers Indemnity Co. v. Duffy’s Uttle Tavern, 541 So.2d 689 (Fla. 5th DCA 1989).
The judgment is affirmed; the order awarding attorney’s fees is vacated and this cause remanded for a rehearing and proper order.
REVERSED and REMANDED.
GOSHORN, C.J., and SHARP, W., J., concur.